Citation Nr: 0124731	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  01-07 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for asthma, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for mechanical low 
back pain with degenerative disc disease L5/S1 and 
radiculopathy of the left lower extremity, currently 
evaluated as 20 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to May 1996.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that continued 10 percent evaluations 
for the veteran's service-connected low back disability, 
hypertension and asthma.  Also in this decision the RO denied 
the veteran's claim for a total rating based on individual 
unemployability.  In August 2001, the RO increased the 
veteran's low back disability evaluation to 20 percent 
disabling.


FINDINGS OF FACT

1.  The veteran's hypertension is not productive of diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominately 200 or more.

2.  The veteran's asthma is not productive of FEV-1 that is 
less than or between 56 to 70 percent predicted; or, FEV-
1/FVC that is less than or between 56 to 70 percent; nor does 
it require daily inhalational or oral bronchodilator therapy.

3.  The veteran's low back disability is not productive of 
more than a moderate level of impairment.

4.  The veteran's service-connected disability does not 
preclude substantially gainful employment.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).

2.  The criteria for an evaluation higher than 10 percent for 
asthma have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).

3.  The criteria for an evaluation in excess of 20 percent 
for service-connected mechanical low back pain with 
degenerative disc disease L5/S1 and radiculopathy of the left 
lower extremity have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2001).

4.  The requirements for a TDIU rating have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16, (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The appellant in this case has been notified of the criteria 
pertaining to evaluating his asthma, hypertension and low 
back disability, along with the requirements for a TDIU (see 
January 2001 rating decision and August 2001 Statement of the 
Case).  In addition, the veteran was informed by a letter 
dated in February 2001 of the changes in the law regarding 
the VCAA.  The appellant has not identified any additional 
evidence to support these claims.  Moreover, the RO has met 
its duty under the VCAA to assist the veteran with respect to 
this claim, including affording him a recent examination.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 

Factual Background

When seen at a VA medical facility in June 1999, the veteran 
requested stronger anti-inflammatory medication for low back 
pain which had been more consistent in the past three months.  
He said that the Naprosyn was not helping his low back pain 
and he complained of radiation to his legs.  The physician 
discontinued the Naprosyn and started the veteran on 
Sulindac.  He also renewed the veteran's Albuterol inhaler.  
The veteran's blood pressure reading was 160/79.

During a December 1999 VA medical examination, the veteran's 
blood pressure was record as 184/100.  The examiner noted 
some limitation of motion of the spine.  

In January 2000, the veteran's attorney filed a claim for 
increased ratings for the veteran's service-connected 
disabilities as well as a claim for a TDIU.  In claiming 
entitlement to a TDIU, the veteran said that he last worked 
full time in May 1996 and was currently working 20 to 30 
hours in sales.

In March 2000, the veteran reported to a VA medical facility 
for a routine follow-up for hypertension and asthma.  His 
blood pressure was 177/100; later in the examination, it was 
150/104.  His lungs were clear to auscultation.  It was 
indicated that he suffered from hypertension, and 
noncompliance was suggested.

In a January 2001 rating decision, the RO continued 10 
percent evaluations for the veteran's service-connected 
asthma, hypertension and low back disability.  In addition, 
the RO denied the veteran's claim for a TDIU. 

In March 2001, the RO received an employment statement from a 
tattoo parlor where the veteran worked.  According to the 
statement, the veteran began employment in August 1999 and 
was still employed.  He performed the commission sale of 
tattoos and body piercing and worked eight to twelve hours a 
day, 40-60 hours per week.  He was allowed time off in the 
event of severe back pain and lost an average of seven to 
eight days a month because of disability.

Also in March 2001, the veteran underwent a private 
examination at VA's referral.  At the examination the veteran 
said that his low back pain was his most troublesome problem.  
He complained of radiating pain from his low back to his left 
hip and down his left leg.  He said that he had constant 
pain, weakness, fatigue, lack of endurance and stiffness in 
his lower back.  He said that the pain could intensify and 
become severe.  He said that the flare-ups occurred 
approximately 15 days a month and lasted for two to three 
days, and that these episodes were alleviated by pain 
medication.  He said that the flare-ups impeded his ability 
to function at work.  In regard to asthma, the veteran said 
that it was currently controlled with an inhaled 
bronchodilator (Albuterol prn), which he used every two to 
three days.  He admitted to having a cough and shortness of 
breath when walking two to three city blocks.  His attacks 
did not require bed rest or treatment by a physician.  He 
said that he felt normal between attacks.  With respect to 
hypertension, the veteran said that he was currently being 
treated with fosinopril and hydrochlorothiazide.  He 
complained of episodes of chest pressure in the left chest 
which caused tingling and pain in his left arm.  He said that 
the episodes lasted up to an hour and occurred several times 
in the past month.  He denied seeking medical help for these 
problems.

Examination findings at the March 2001 examination revealed 
that the veteran had a normal posture and gait, but had a 
slight pelvic tilt to the left.  He did not require the use 
of assisted devices for ambulation.  He had no difficulty 
standing or walking except for days when his lower back pain 
occurred.  During flare-ups, the veteran said that there were 
times when he could not walk and had to remain in bed and 
take medication.  The lumbar spine exhibited painful motion 
during testing.  There was no evidence of muscle spasm.  
There was some tenderness to palpation at L5-S1.  Straight 
leg tests were positive at 70 degrees bilaterally.  Pain was 
intensified with dorsiflexion of the left foot.  Range of 
motion was full except for a mild reduction in flexion; there 
was tenderness on flexion, extension and left flexion.  There 
was no pain with right flexion or with right and left 
rotation.  Specific range of motion findings revealed flexion 
of 90 degrees with 2+ pain (normal being 95 degrees), 
extension of 30 degrees with 2+pain (normal being 35 
degrees), right lateral flexion of 40 degrees with pain and 
left lateral flexion of 40 degrees (normal being 40 degrees).  
Right and left rotation was 35 degrees (normal being 35 
degrees).  The examiner said that range of motion of the 
lumbar spine was limited by pain, fatigue and lack of 
endurance with pain having the major functional impact. 
Neurological findings were unremarkable.  The examiner 
diagnosed the veteran as having spondylosis and degenerative 
disc disease L4-5 and L5-S1.

With respect to the veteran's asthma, pulmonary function 
tests in March 2001 show that FEV1 was 92-percent predicted 
after bronchodilator and FEV1/FVC was 93.9-percent predicted 
after bronchodilator.  The examiner diagnosed the veteran as 
having mild/borderline obstructive disease by pulmonary 
function testing and no wheezes by exam.  He said that the 
veteran's asthma was well controlled.

As far as hypertension, the veteran had blood pressure 
readings at the examination were 150/94 on lying, 150/90 on 
sitting and 154/102 on standing.  An electrocardiogram was 
performed and was essentially a normal study.  The examiner 
said that the veteran's hypertension was not well controlled 
despite taking two anti-hypertension medications and he was 
experiencing periodic chest pain and left-sided pain and 
tingling.  He recommended that the veteran undergo a Stress 
Test.  The report notes that the veteran failed to keep an 
appointment for a Stress Test on three separate occasions.  
In regard to employment, the examiner noted that the veteran 
was employed at a tattoo parlor and that he was required to 
bend at the waist to perform his duties.  He opined that the 
veteran's back condition would limit his ability to function 
effectively and that his blood pressure would influence his 
activities unless it was better controlled.

In April 2001, the RO received an employment statement from 
the veteran's former employer, Jughead's Tavern, showing that 
he had worked 25 hours a week as a bar back from December 
1998 to May 1999.  It also shows that he lost an average of 
eight days a month due to back pain.  The statement further 
shows that the veteran was no longer employed at the tavern 
because he had quit.

In August 2001, the RO increased the veteran's low back 
disability to 20 percent disability.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's asthma, hypertension and low 
back disability has been considered, although the present 
level of disability is of primary concern when determining 
whether he is entitled to higher ratings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Hypertension

The criteria for hypertensive vascular disease is found under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  Under this code, a 
10 percent evaluation requires diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominately 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control.  
A 20 percent evaluation requires diastolic pressure 
predominately 110 or more, or; systolic pressure 
predominantly 200 or more.  For a 40 percent evaluation, 
diastolic pressure must be predominantly 120 or more.  A 60 
percent evaluation requires that diastolic pressure be 
predominantly 130 or more.  Id.

In this case, the veteran's systolic blood pressure readings 
since 1999 have all been under 200.  As for diastolic 
readings, the highest recorded reading is 104 which was 
recorded in March 2000.  The most recent readings on file 
were taken at the March 2001 examination and show lying blood 
pressure of 150/94, sitting blood pressure of 150/90 and 
standing blood pressure of 154/102.  

As is evident from above, the evidence does not support the 
criteria for a 20 percent rating for hypertension under 
Diagnostic Code 7101.  The veteran's systolic readings in 
recent years have been under 200 and his diastolic readings 
have all been under 110.  Id.  Thus, the preponderance of the 
evidence is against a rating higher than 10 percent for the 
veteran's service-connected hypertension.  Consequently, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).

Asthma

The criteria for evaluating asthma provides for a 10 percent 
evaluation when forced expiratory volume in one second (FEV-
1) is 71 to 80-percent predicted, or; FEV-1/forced vital 
capacity (FVC) of 71 to 80 percent-predicted, or; 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent evaluation requires FEV-1 of 56 to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70-percent predicted, or; 
daily inhalation or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent 
evaluation requires FEV-1 of 40-55-percent predicted, or; 
FEV-1/FVC of 40 to 55-percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2001).  In the absence of clinical 
findings of asthma at time of examination, a verified history 
of asthmatic attacks must be of record.  Id, Note. 

In this case, pulmonary function tests performed at a March 
2001 examination reveal FEV1 of 92% after bronchodilator and 
FEV1/FVC of 93.9% after bronchodilator.  These tests were 
interpreted as revealing mild/borderline obstructive airway 
disease - improved with bronchodilator use to within normal 
limits.  Such results do not meet the criteria for a 30 
percent rating since they exceed the requisite range of 56 to 
70-percent predicted for either FEV1 or FEV1/FVC.  Code 6602.

Alternatively, while the evidence shows that the veteran uses 
an Albertol inhaler, such use is intermittent and not daily 
as is required for a 30 percent rating.  In this regard, the 
veteran reported at an examination in March 2001 that he used 
an inhaled bronchodilator every two to three days.  He also 
noted that he felt normal between attacks.  The examiner in 
March 2001 noted that the veteran's asthma was well 
controlled.

For the foregoing reasons, the preponderance of the evidence 
is against the claim for an evaluation higher than 10 percent 
for asthma.  Consequently, the benefit-of-the-doubt rule does 
not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Low Back Disability

The veteran's low back disability warrants consideration 
under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, Diagnostic Code 5295 for lumbosacral strain and 
Diagnostic Code 5293 for intervertebral disc syndrome. 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295.

Under Diagnostic Code 5292, 10 percent evaluation is 
warranted for mild limitation of motion, a 20 percent 
evaluation for moderate limitation of motion, and a 40 
percent evaluation for severe limitation of motion.

Diagnostic Code 5295 warrants a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The veteran's range of motion of the lumbar spine at the 
March 2001 examination was full, with the exception of a mild 
reduction in flexion.  Specific findings revealed forward 
flexion of 90 degrees with pain, backward extension of 30 
degrees with pain, lateral flexion of 35 degrees, and 
rotation, bilaterally, of 30 degrees.  By strictly applying 
these findings to the criteria under Code 5292, and resolving 
all reasonable doubt in the veteran's favor, such findings at 
the very most would approximate a 10 percent evaluation for 
slight limitation of motion.  See 38 C.F.R. § 4.3.  While the 
veteran did exhibit painful motion during testing warranting 
consideration of a higher evaluation based on functional 
loss, the veteran's disability picture does not approximate 
more than moderate level of disability when considering his 
near full range of motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; Deluca v. Brown, 8 Vet. App. 202 (1995).

An evaluation greater than 20 percent evaluation would also 
not be warranted under Diagnostic Code 5295 for lumbosacral 
strain since there is no evidence of listing of the whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  As was already noted, 
the veteran's range of motion of the spine was primarily 
full, with the exception of mild reduction in flexion.  
Moreover, the veteran's posture and gait were essentially 
normal, with a slight pelvic tilt to the left.

The last diagnostic code to consider is Code 5293 for 
intervertebral disc syndrome.  This is the code which the 
veteran is presently rated under.  Under this code, a 20 
percent rating is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation is 
warranted when there is severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  A 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.

Although the veteran is noted to have intermittent radicular 
pain on the left, neurological studies performed at the March 
2001 medical examination were essentially normal.   

Since Diagnostic Code 5293 is based upon symptomatology that 
includes limitation of motion, functional loss due to pain, 
weakness or other symptomatology must also be considered.  
See 38 C.F.R. § 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. 
App. 202 (1995); VAOPGPREC 36-97.  As was previously 
discussed, the veteran was noted to have painful motion at a 
VA examination in March 2001, but actual range of motion 
findings were essentially normal.  Consequently, even after 
considering a higher evaluation based on functional loss 
under Code 5293, such an evaluation does not approximate more 
than moderate impairment.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  As 
far as a higher evaluation on an extra-schedular basis, there 
is no showing that the veteran's low back disability presents 
so exceptional or so unusual a disability picture as to 
warrant the assignment of an evaluation higher than 20 
percent on an extra-schedular basis.  See 38 C.F.R. § 3.321.  
In this regard, the veteran's current employer stated that 
the veteran works an average of 40 to 60 hours a week and 
misses an average of seven to eight days a month due to back 
pain.  Nonetheless, the record is devoid of evidence 
indicating that the veteran's low back disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  It should be 
remembered that, generally, the degrees of disability 
specified under the rating schedule are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.2.  As such, 
the veteran's low back disability has not been shown to 
require frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to a total rating on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

The veteran's service-connected disabilities do not satisfy 
the percentage rating standards for individual 
unemployability benefits under § 4.16(a).  Therefore, 
consideration is given to such benefits on an extraschedular 
basis.  § 4.16(b).  The issue is whether the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a TDIU, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts that are required by employment, not whether he 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran in this case has a high school education.  His 
post-service employment history shows that he worked  as a 
bar back from December 1998 to May 1999, when he quit his 
job.  Presently, he has been working in commission sales at a 
tattoo parlor.  With respect to his present employment, the 
veteran reported at the March 2001 examination that flare-ups 
impede his ability to function at work and the examiner 
stated that the veteran's job duties at the tattoo parlor 
required him to bend at the waist and that his low back 
condition limited his ability to function effectively.  Also, 
the veteran's present supervisor noted in March 2001 that the 
veteran lost an average of seven to eight days a month due to 
back pain.  While this evidence certainly shows that the 
veteran's back disability impairs his work at the tattoo 
parlor to a degree, it does not suggest that he is incapable 
of performing the work.  He continues to be employed at the 
tattoo parlor and has been so employed since August 1999.  He 
works an average of 40 to 60 hours a week.  This is 
considered substantially gainful employment for which the 
veteran is qualified by reason of his education and work 
experience.  Accordingly, the Board finds that the criteria 
for a TDIU are not met.

As the preponderance of the evidence is against the veteran's 
claim for a TDIU, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

An evaluation higher than 10 percent for hypertension is 
denied.

An evaluation higher than 10 percent for asthma is denied.

An evaluation higher than 20 percent for mechanical low back 
pain with degenerative disc disease L5/S1 and radiculopathy 
of the left lower extremity is denied.

Entitlement to a total rating based on individual 
unemployability (TDIU) by reason of service-connected 
disabilities is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

